DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Species II, claims 8-17 and 22-24 in the reply filed on 03/29/2021 is acknowledged.  Applicant argues generically that the claimed shared features “make a contribution over the prior art” but does not specifically point to what elements are missing from WO 2014/044277 or how the Examiner’s analysis is improper.  Therefore, the requirement for election of species is deemed proper.
The claim 1 has been included with the elected group as claim 8 dependent on claim 1.  

Status of Claims
This is the first office action on the merits of Application No. 16/640,605 filed on 02/20/2020. Claims 1-3, 5, 7-14, 16, 17, 22-27 are pending. Claims 4, 6, 15, 18-21 have been cancelled. Claims 2, 3, 5, 7, 14, 16 and 25-27 have been withdrawn as being non-elected species. Claims 1 and claims 22 are independent claims. Claim 23 has improper dependency (dependent on cancelled claim 21).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy has been filed with application no PCT/USA2018/037542, filed on 06/14/2018 with has PRO 62/519,760, filed on 06/14/2017 and has PRO 62/586,779, filed on 11/15/2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 23 and 24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim 23 is dependent on cancelled claim 21.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 24 is rejected as it is dependent on claim 23.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable by Benedikt et al. (WO 2014/044277)(hereinafter “Benedikt”) in view of  Mazzarini et al. (US 2020/0189549 A1)(hereinafter “ Mazzarini”).
Regarding claim 1, Benedikt discloses an actuation mechanism (fig. 1, used for an actuator, see page 6, line 12-17), comprising:
 one or more motors (2) having a motor output shaft (not numbered but implicit, see  fig. 2)  with a sun gear (3); 
a planetary gear assembly comprising: 
a fixed non-rotating ring gear (7); 
a carrier (12, fig. 3); 
an output ring gear (9); 
one or more planetary gears (5), wherein at least a portion of said one or more planetary gears are drivingly connected to at least a portion of said carrier (12), said sun gear (3), said fixed non- rotating ring gear (7), and said output ring gear (9),
However, Benedikt fails to disclose said output ring gear (9) is selectively rotatable; and said planetary gear assembly of said actuation mechanism is non-back drivable.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Benedikt to have used the actuator for the parking system taught by Mazzarini so that the actuation system in order to increase the uses for the linear actuator of Benedikt, i.e., to be able to also use this actuator as a parking brake increasing the possible uses.
As modified, the actuation mechanism would have output ring gear is selectively rotatable; and said planetary gear assembly of said actuation mechanism is non-back drivable

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Benedikt et al. (WO 2014/044277)(hereinafter “Benedikt”) in view of Kitabatake et al. (US 2015/0314770 A1) (hereinafter “Kitabatake”) and further in view of Odaka et al. (US 5807205)(hereinafter “Odaka”).
Regarding claim 8, Benedikt teaches all the elements of invention as described in claim 1, but fails to teach at least a portion of said output ring gear is drivingly connected to at least a portion of a parking mechanism comprising a cam that selectively drives a parking pawl into and out of engagement with a parking gear; and wherein at least a portion of said cam is always in direct contact with at least a portion of said parking pawl of said parking mechanism. 
Kitabatake teaches a similar power transmission device (fig. 1 and 2) wherein output ring gear (13) is drivingly connected to at least a portion of a parking mechanism (3) comprising 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Benedikt to employ the parking device with the ring gear as taught by Kitabatake so that the power transmission device can positively rotate a first rotary machine and disengage the parking device at a time the command to disengage the parking device is received on a climbing road. (see para 7-9 of Kitabatake). 
However, Kitabatake fails to disclose at least a portion of said cam is always in direct contact with at least a portion of said parking pawl of said parking mechanism. 
Odaka teaches a similar parking lock device (40, fig. 4) wherein the cam (e.g. 26, 28) is always in direct contact with at least a portion of the parking pawl (14) so that the first cam portion 26 can bring the lock pawl 14 into the lock position, while the second cam portion 28 can hold the lock pawl 14 in lock position with a frictional contact between the second cam portion and the lock pawl. (see col. 2, line 5-13)
As modified, the actuation mechanism would have at least a portion of output ring gear is drivingly connected to at least a portion of a parking mechanism comprising a cam that selectively drives a parking pawl into and out of engagement with a parking gear; and wherein at least a portion of said cam is always in direct contact with at least a portion of the parking pawl.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Benedikt et al. (WO 2014/044277)(hereinafter “Benedikt”) in view of Kitabatake et al. (US 2015/0314770 A1) (hereinafter “Kitabatake”) and further in view of Wantanabe et al. (US 2008/0033617 A1)(hereinafter “Wantanabe”) and Druten et al. (Druten et al. (US2020/0378492 A1).
Regarding claim 22, Benedikt discloses an actuation mechanism (fig. 1, used for an actuator, see page 6, line 12-17), comprising:
an actuation mechanism (1) comprising one or more motors (2), a motor Page 7 of 12Application No. 16/640,605 Application Filing Date: February 20, 2020Docket No. DAN193120PCTUS/10172 AXLoutput shaft (not numbered, but implicit), a sun gear (3), one or more planetary gears (5), a carrier (12), a fixed non-rotatable ring gear (7) and an output ring gear(9); 
However, Benedikt fails to disclose a parking mechanism comprising a cam that is selectively rotated in order to selectively engage and disengage a parking pawl with a parking gear
Kitabatake teaches a similar power transmission device (fig. 1 and 2) wherein a cam (not numbered, a tapered portion at the tip of the rod 7, see para 37) that selectively drives a parking pawl (5) into and out of engagement with a parking gear (4) (see para 35-36);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Benedikt to employ the parking device with the ring gear as taught by Kitabatake so that the power transmission device can positively rotate a first rotary machine and disengage the parking device at a time the command to disengage the parking device is received on a climbing road. (see para 7-9 of Kitabatake) 
Benedikt and Kitabatake fail to disclose sensor member and collecting data. 
Watanabe discloses parking lock mechanism wherein one or more sensor members (e.g. 23, 58, 52, 56, 59 G) and one or more operational characteristics (e.g. operational characteristic of grade and angular velocity) of said parking mechanism (see, fig. 1, 2, 5); analyzing said data collected by said one or more sensing members (e.g. control unit 40, see para 30); 

However, Benedikt and Kitabatake and Watanabe fail to disclose identifying said occurrence of one or more failures within said parking mechanism; and alerting a vehicle operator that a failure has occurred within said parking mechanism.
Druten discloses a hydraulic system for a vehicle transmission comprising a park lock checking system configured to detect a failure to bring the park lock system in an engaged positon and warning the user of the vehicle regarding a failure to arm the park lock system. (See para 64-65, 68).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Benedikt to employ detecting failure and warning operation as taught by Druten so that the parking mechanism would have an operation unit that detects failure and warns the user in order to enhance safety and security.
Regarding claim 23, Benedikt discloses, as modified according to the claim 22, the method of operating the parking mechanism of claim 22, wherein data collected relating to said one or more operating characteristics of said parking mechanism comprises an amount of time to engage said parking mechanism, an amount of time to disengage said parking mechanism. (see para 70-76 of Druten)
Regarding claim 24, Benedikt discloses, as modified according to the claim 22, the method of operating the parking mechanism of claim 23, further comprising predicting when a failure will occur within said parking mechanism, wherein said prediction is based on said data collected and analyzed; sending a signal to a vehicle operator informing said vehicle operator when said parking mechanism will require maintenance. (see para 56, 76 and 134 of Druten)

Allowable Subject Matter
Claims 9-13 and 17 are objected to as been dependent upon a rejection base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims 
Regarding claim 9, the prior art does not disclose or render obvious at least a portion of a dog extending from said parking pawl is received within at least a portion of a parking pawl groove in a protruding portion of said cam of said parking mechanism, in combination with the other elements required by the claim.
For example, prior art of record Rhoades et al. (US 9,869,389 B2) discloses a parking lock mechanism having a motor, an actuation shaft, an engagement cam, a release cam, a biasing member, a pawl member and a lock gear. The pawl has a dog (60) extending from the opposite end of 66 and cam (18) has protruding portion (50). However, Rhoades fails to disclose at least a portion of a dog is received within at least a portion of a parking pawl groove in a protruding portion of the cam of said parking mechanism
Regarding claim 10, the prior art does not disclose or render obvious said cam has an outer surface, a first end portion, an intermediate portion, a second end portion, a first end and a second end; wherein a first hollow interior portion extends from at least a portion of said first end of said cam and into at least a portion of said cam of said parking mechanism; and wherein at least a portion of said one or more planetary gears, said carrier and said output ring gear is 
For example, prior art of record Takenaka (US 2001/0051556 A1) discloses a hybrid driving device including an engine shaft, motor shaft and counter shaft, planetary gear and parking mechanism wherein the parking gear is integrally formed on an outer periphery of the ring gear.  A parking gear which has been conventionally place on the countershaft. The parking mechanism includes parking gear, parking pole and cam.  However, Takenaka fails to disclose wherein at least a portion of said one or more planetary gears, said carrier and said output ring gear is disposed within at least a portion of said first hollow interior portion of said cam
Claims 11-13 would be allowable because they depend on claim 10.
Regarding claim 17, the prior art does not disclose or render obvious one or more first sensing members, one or more second sensing members and one or more third sensing members; wherein at least a portion of said one or more first sensing members are integrally connected to at least a portion of said head of said parking pawl at a location proximate to one or more teeth extending from said parking pawl; wherein at least a portion of said one or more second sensing members and said one or more third sensing members are integrally connected to and in electrical communication with at least a portion of said circuit board at pre-determined locations; and wherein said one or more second sensing members and said one or more third sensing members are operably configured to sense and/or detect the presence of said one or more first sensing members, in combination with the other elements required by the claim.
Kristofcsak (US 2015/0252897 A1) teaches a parking lock arrangement for a motor vehicle transmission has housing. A parking lock wheel is connectable to a shaft of the motor vehicle transmission. A position sensor could be mounted on the housing and can sense the position of the parking lock pawl. (see para 30). However, Kristofcsak fails to disclose the sensor is integrally connected to at least a portion of the head of the parking pawl.
                                                 Claim Interpretation
Claim 23 depends on cancelled claim 21. The examiner has made this assumption that the claims depends on claim 22 as it is more relevant and further limits the claim 22. The claim 23 has been examined based on this assumption.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Rodrigues et al. (US 2017/0307081 A1) discloses an internal electronic park actuator wherein parking pawl module includes a first actuator, a gearbox including at least one gear carrier where the at least one gear carrier supports a hub configured to rotate when the first actuator rotates, and a disconnect module.
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHANA PERVIN/Examiner, Art Unit 3655

/STACEY A FLUHART/Primary Examiner, Art Unit 3655